DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 9-11, filed 09/02/2022, with respect to Claims 1-2, 9-12, and 15-20 have been fully considered and are persuasive.  The rejection of Claims 1-2, 9-12, and 15-20 under 35 U.S.C. § 103 has been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 9-12, and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “establishing, by the processor, a trip threshold, in response to a sudden and short in time initial jolt in acceleration; 
establishing, by the processor, a faint threshold, in response to a lack of the sudden and short in time initial jolt in acceleration”.
A reference to a sudden and short in time initial jolt in acceleration is found in [0035] of the applicant’s specification. However, there is no further expounding on any boundary or scale that differentiates a sudden and short in time initial jolt in acceleration from a non-sudden and short in time initial jolt in acceleration. The words “sudden” and “short” both indicate some timescale against which the aforementioned jolt is compared, but there is no mention of what this timescale is or how steep the initial jolt has to be to be considered either of “sudden” or “short in time”. 
Claims 2, 10-12, and 15-16, and 18-20 are rejected by virtue of dependence on Claim 1.
Claim 9 recites the limitation “establishing, by the processor, a trip threshold, in response to a sudden and short in time initial jolt in acceleration; 
establishing, by the processor, a faint threshold, in response to a lack of the sudden and short in time initial jolt in acceleration”.
A reference to a sudden and short in time initial jolt in acceleration is found in [0035] of the applicant’s specification. However, there is no further expounding on any boundary or scale that differentiates a sudden and short in time initial jolt in acceleration from a non-sudden and short in time initial jolt in acceleration. The words “sudden” and “short” both indicate some timescale against which the aforementioned jolt is compared, but there is no mention of what this timescale is or how steep the initial jolt has to be to be considered either of “sudden” or “short in time”. 
Claim 17 recites the limitation “establishing, by the processor, a trip threshold, in response to a sudden and short in time initial jolt in acceleration; 
establishing, by the processor, a faint threshold, in response to a lack of the sudden and short in time initial jolt in acceleration”.
A reference to a sudden and short in time initial jolt in acceleration is found in [0035] of the applicant’s specification. However, there is no further expounding on any boundary or scale that differentiates a sudden and short in time initial jolt in acceleration from a non-sudden and short in time initial jolt in acceleration. The words “sudden” and “short” both indicate some timescale against which the aforementioned jolt is compared, but there is no mention of what this timescale is or how steep the initial jolt has to be to be considered either of “sudden” or “short in time”. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 9-12, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “establishing, by the processor, a trip threshold, in response to a sudden and short in time initial jolt in acceleration; 
establishing, by the processor, a faint threshold, in response to a lack of the sudden and short in time initial jolt in acceleration”.
The term “sudden” in Claim 1 is a relative term which renders the claim indefinite. The term “sudden” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “short in time” in Claim 1 is a relative term which renders the claim indefinite. The term “sudden” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
For the purposes of substantive examination, the examiner is interpreting this limitation as “establishing, by the processor, a trip threshold THT; 
establishing, by the processor, a faint threshold THF;”.
Claims 2, 10-12, and 15-16, and 18-20 are rejected by virtue of dependence on Claim 1.
Claim 9 recites the limitation “establishing, by the processor, a trip threshold, in response to a sudden and short in time initial jolt in acceleration; 
establishing, by the processor, a faint threshold, in response to a lack of the sudden and short in time initial jolt in acceleration”.
The term “sudden” in Claim 9 is a relative term which renders the claim indefinite. The term “sudden” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “short in time” in Claim 9 is a relative term which renders the claim indefinite. The term “sudden” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
For the purposes of substantive examination, the examiner is interpreting this limitation as “establishing, by the processor, a trip threshold THT; 
establishing, by the processor, a faint threshold THF;”.
Claim 17 recites the limitation “establishing, by the processor, a trip threshold, in response to a sudden and short in time initial jolt in acceleration; 
establishing, by the processor, a faint threshold, in response to a lack of the sudden and short in time initial jolt in acceleration”.
The term “sudden” in Claim 17 is a relative term which renders the claim indefinite. The term “sudden” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “short in time” in Claim 17 is a relative term which renders the claim indefinite. The term “sudden” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
For the purposes of substantive examination, the examiner is interpreting this limitation as “establishing, by the processor, a trip threshold THT; 
establishing, by the processor, a faint threshold THF;”.

Allowable Subject Matter
Claims 1, 9, and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding Claims 1, 9, and 17, the prior art fails to expressly teach, either by disclosure or obvious combination, wherein the server includes a processor that is configured to analyze the acceleration data over a moving time window to determine a status of the user by: 
estimating, by the processor, a total acceleration over a moving time window and based on a sum of absolute values of acceleration in the x-direction, acceleration in the y-direction and acceleration in the z-direction; 
determining, by the processor, a maximum of the total acceleration over the moving time window; 
determining, by the processor, a minimum of the total acceleration over the moving time window; 
determining, by the processor, an acceleration swing based on a difference between the maximum of the total acceleration over the moving time window and the minimum of the total acceleration over the moving time window; 
establishing, by the processor, a trip threshold, in response to a sudden and short in time initial jolt in acceleration, 
establishing, by the processor, a faint threshold, in response to a lack of the sudden and short in time initial jolt in acceleration; 
comparing, by the processor, the acceleration swing against the faint threshold; 
determining, by the processor, that a faint occurred, in response to the acceleration swing being greater than or equal to the faint threshold and less than the trip threshold; 4860-2606-87742Snell No.: 80171.00600 U.S. Serial No. 16/515,999 
determining, by the processor, that a possible trip occurred, in response to the acceleration swing being greater than or equal to the trip threshold; 
determining, by the processor, that the possible trip is the faint, in response to the bend estimation algorithm indicating a lack of an incorrect bend; 
determining, by the processor, that the possible trip is a trip, in response to the bend estimation algorithm indicating an incorrect bend. 
Claims 2, 10-12, and 15-16, and 18-20 are indicated as having allowable subject matter by virtue of dependence on Claim 1.
	
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Noda et al (US 7395709), which discloses estimating, by the processor, a total acceleration based on a sum of absolute values of acceleration in the x-direction, acceleration in they-direction and acceleration in the z-direction.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/Examiner, Art Unit 3791   

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791